United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 09-1875
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      District of Nebraska.
Solomon Coffey,                            *
                                           *      [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: October 19, 2009
                                     Filed: November 3, 2009
                                 ________________

Before RILEY, HANSEN, and GRUENDER, Circuit Judges.
                          ________________

PER CURIAM.

      In 2003, Solomon Coffey was sentenced to 324 months in prison following his
conviction for intent to distribute and conspiracy to distribute cocaine base (crack
cocaine). His conviction and sentence were ultimately affirmed on appeal. See
United States v. Coffey, 415 F.3d 882 (8th Cir. 2005), cert. denied, 547 U.S. 1123
(2006). In response to Coffey's subsequent motion for postconviction review under
28 U.S.C. § 2255, the district court1 sua sponte raised the issue of whether Coffey was

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
eligible for a sentencing reduction under Amendment 706 to the United States
Sentencing Guidelines as authorized by 18 U.S.C. § 3582(c)(2). Without briefing or
argument from counsel on the issue, the district court sentenced Coffey to a reduced
sentence of 262 months, the bottom of the newly calculated Guidelines range
following a two-level reduction under the amended crack cocaine Guidelines as
allowed by Amendment 706. Coffey appeals his new sentence, and we affirm.

       Coffey argues that the Supreme Court's reasoning in United States v. Booker,
543 U.S. 220 (2005), making the Guidelines advisory, should apply to give district
courts discretion to reduce a sentence below the newly calculated Guidelines range
when resentencing a defendant pursuant to § 3582(c)(2). As Coffey recognizes, we
have rejected his argument, see United States v. Starks, 551 F.3d 839, 843 (8th Cir.)
(holding that a district court resentencing a defendant based on the retroactive change
in the crack cocaine Guidelines pursuant to § 3582(c)(2) lacks authority to sentence
a defendant below the newly calculated Guidelines range and need not hold an
evidentiary hearing on the issue), cert. denied, 129 S. Ct. 2746 (2009), and,
notwithstanding any reasoning that the prior panel may not have considered and
holdings from other circuits to the contrary, this panel is bound by that holding, see
United States v. Betcher, 534 F.3d 820, 823-24 (8th Cir. 2008) ("[I]t is a cardinal rule
in our circuit that one panel is bound by the decision of a prior panel.") (internal marks
omitted), cert. denied, 129 S. Ct. 962 (2009).

      Coffey's sentence is affirmed.
                      ______________________________




                                           -2-